DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 06/08/2022.
Claims 1, 4-7, 9, 10, 12, 14 and 21 have been amended and are hereby entered.
Claims 22 and 23 have been added.
Claims 2 and 3 have been canceled.
Claims 1, 4-7 and 9-23 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Information Disclosure Statement
Examiner notes that the first reference documented in the “Other Documents” section of the 06/17/2022 IDS (“Drone Delivery for Multiple Packages”) has been lined through on the attached 1449 Form and has not been considered. This reference has been lined through because the images provided were illegible, and the reference did not have the specific URL for the video cited on the IDS. Examiner suggests referencing MPEP 609.04(a) I. and II. (particularly “For publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., "www.uspto.gov"). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., "Hand Tools," Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20090818144217/ http://www.farmshopstore.com/handtools.html> on December 20, 2012)”) and MPEP 707.05(e) Example 18 (“Screen captures from YouTube video clip entitled "Widget Video Demonstration," 6 pages, uploaded on March 17, 2014 by user "jdoe1". Retrieved from Internet: http://www.youtube.com/widgetdemo”) for citation examples.   
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 03/15/2022, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered but are but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, Applicant argues that neither Hoareau et al. (U.S. Pre-Grant Publication No. 2016/0207627, hereafter known as Hoareau), nor the Joao reference (U.S. Patent 10,796,268; hereafter known as Joao) teach the generation and communication of the specific delivery itinerary including instructions corresponding to a delivery route as is now recited in amended claim 1, and that the 35 U.S.C. 103 rejection of claim 1 should be withdrawn. During the 06/02/2022 Interview, Examiner and Applicant agreed that these amendments to claim 1 would overcome the rejection of Hoareau and Joao (see Interview Summary dated 06/07/2022). However, after the further search and consideration Examiner indicated in the interview would be needed (also see 06/07/2022 Interview Summary), Examiner has applied Bischoff et al. (U.S. Pre-Grant Publication No. 2017/0357919, hereafter known as Bischoff) to teach these limitations. As will be discussed in greater detail in the rejections below, Bischoff discloses a container device that generates the claimed delivery itinerary and communicates the itinerary to a delivery vehicle. Bischoff also teaches this itinerary generation and communication being performed independent of an external remote network, rendering Applicant’s arguments regarding Igata (U.S. Pre-Grant Publication No. 2019/0205966, hereafter known as Igata) in the 06/07/2022 Interview Agenda moot as well. Further, as will also be discussed in the rejection below, one of ordinary skill in the art before the effective filing date of the claimed invention would have motivation to combine Bischoff with Hoareau. 
Examiner also notes that the Joao reference has been replaced by Burch, V et al. (U.S. Pre-Grant Publication No. 2016/0239802, hereafter known as Burch). Burch is used for the same limitations previously taught by Joao, however Burch additionally teaches the limitations of claim 13 previously taught by Schmeling (U.S. Pre-Grant Publication No. 2018/0096175, hereafter known as Schmeling). Also, one of ordinary skill in the art before the effective filing date of the claimed invention would have motivation to combine Burch with Hoareau and Bischoff. Therefore, claim 1 now stands rejected as being obvious over Hoareau, Bischoff and Burch.
Applicant argues on pages 11 that the dependent claims from claim 1 should also have their 35 U.S.C. 103 rejections withdrawn due to their dependence on allegedly distinguished claim 1. For the reasons discussed above, Applicant’s arguments regarding claim 1 are moot, and likewise the arguments regarding the 35 U.S.C. 103 rejections of the dependent claims are also moot. Dependent claims of claim 1 are still rejected under 35 U.S.C. 103 over prior art consistent with the new ground of rejection for claim 1 discussed above. Regarding new claims 22 and 23 specifically, Prager et al. (U.S. Pre-Grant Publication No. 2018/0072420, hereafter known as Prager) teaches the limitations of claim 22 and Bischoff teaches the limitations of claim 23, as will be discussed further below. Therefore, claims 1, 4-7 and 9-23 stand rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau et al. (U.S. Pre-Grant Publication No. 2016/0207627, hereafter known as Hoareau) in view of Bischoff et al. (U.S. Pre-Grant Publication No. 2017/0357919, hereafter known as Bischoff) and Burch, V et al. (U.S. Pre-Grant Publication No. 2016/0239802, hereafter known as Burch).
Regarding claim 1, Hoareau teaches a cargo container for carrying two or more delivery items to respective delivery destinations, the cargo container comprising:
a container body [package receptacle 106] configured to 
at least partially enclose and support the two or more delivery items (see [0017] "The UAV shipping container 102 includes a manifest device 104 and a package receptacle 106" and [0022] "The package receptacle 106 may be a fixed dimension containment device (e.g., rectangular or square) or may be made of a flexible mesh or netting material. The flexible mesh material can include a two-way or four-way stretch fabric, such as LYCRA. The flexible material enables packages of widely varying sizes and shapes to be accommodated by the package transport container 102. In an embodiment, the package receptacle 106 may be disposable (e.g., one time use), or may be configured to be re-usable". See [0018] “The memory 126 may also store package information of items transported using the manifest device 104. For example, package information can be item identifiers or product codes, product descriptors” for multiple items being transported) 
and configured to be selectively and operatively coupled to a vehicle (see [0030] "The UAV connector 108, which may be rigid or flexible, is physically coupled to the UAV 110 at a first end thereof, and to the manifest device 104 at a second, and opposing, end thereof"; Fig. 2)
a programmable device [manifest device 104] 
supported by the container body (see paragraph [0023] “The package receptacle 106 includes an attachment base 122”; paragraph [0024] “The manifest device 104 is removably secured to the attachment base 122”; Fig. 2) 
that stores manifest information regarding each of the two or more delivery items (see [0017] "The UAV shipping container 102 includes a manifest device 104...In an embodiment, the manifest device 104, in turn, includes a computer processor (CPU) 124, memory 126" and [0018] "The memory 126 may also store package information of items transported using the manifest device 104."; Fig. 2)
and a container communication device [communication components 118] 
supported by the programmable device (see [0026] “The package transport container 102 also includes communication components 118” and [0030] “The first surface of the manifest device 104, when engaged with the attachment base 122, faces upward toward the UAV 110. The first surface also includes at least a portion of the communication components 118”)
and configured to convey delivery information to a vehicle communication device of the vehicle to direct the vehicle to the respective delivery destinations of the two or more delivery items (see [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location)" and [0027] "The communication components 118 may include wireless and wireline components, hardware (e.g., transmitters and receivers), as well as related circuitry to enable the communications. The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH)" and [0036] "the computer processor 124, via the communication components 118 (e.g., a GPS), monitors the geographic coordinates of the package transport container 102 during a transport operation")
wherein the manifest information includes a respective delivery destination of each of the two or more delivery items (see [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location")
and wherein the container communication device is configured to convey the delivery information (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network" delivery destination information and routing information conveyed from container to UAV locally)
from the programmable device to the vehicle communication device independent of communications with the external remotely located communication network, such that the vehicle is configured to receive the delivery itinerary directly from the container communication device independent of communications with the external remotely located communication network (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network" delivery destination information and routing information conveyed from container to UAV locally, without passing through a remote network. See Page 11 lines 3-10 of Applicant’s spec for Bluetooth as local communication)
Hoareau further teaches a scanner 128 is used to scan information about a package in at least [0020]. Hoareau also teaches the manifest device having a CPU (element 124) and a memory (element 126). However, Hoareau teaches the manifest device “receiving” the routing information (see [0035] and block 506), and does not explicitly teach the manifest device generating the routing information itself independent of communications with an external remotely-located network. Hoareau also teaches one delivery destination, and therefore does not teach that the routing comprising respective delivery destinations for each of two or more items and a delivery sequence in which the two or more items are to be delivered. However, Bischoff teaches:
wherein the programmable device is configured to generate the delivery itinerary, independent of communications with an external remotely-located network, utilizing the manifest information and the respective delivery destination of each of the two or more delivery items comprised in the manifest information (see [0061] “the consignments 2 are guided past the at least one sensor 15 of the sensor device 14 by the conveying device 13, wherein barcodes applied to the consignments 2 are captured by the sensor 15 and the delivery information for the consignments 2 that is contained in the barcodes is read. The delivery information contains for example the details of the locations at which the consignments 2 are intended to be delivered. The delivery information is either determined by a control device 16 or passed on to a control device 16. On the basis of the delivery information for all of the consignments 2, a delivery route that is particularly suitable for the delivery of the consignments 2 can be determined, and this can likewise be done by the control device 16” control device 16 in the container determines manifest information directly from packages and, without the assistance of external network, determines a delivery itinerary for the packages) 
wherein the delivery itinerary includes instructions corresponding to a delivery route for the vehicle to travel along to deliver the two or more delivery items to the respective delivery destinations and a delivery sequence in which the two or more delivery items are to be delivered to the respective delivery destinations (see [0061] “The navigation device 17 guides the deliverer along the delivery route and also directs the deliverer to the respective delivery locations for the consignments 2 loaded on the delivery vehicle 1. In the case of an autonomous delivery vehicle 1, the delivery route is used directly to guide the delivery vehicle 1 successively to the delivery locations for the consignments 2 to be delivered” delivery route includes instructions for an autonomous vehicle to stop at each successive delivery point)
and wherein the programmable device is configured to convey the delivery itinerary, including the instructions corresponding to the delivery route and the delivery sequence in which the two or more delivery items are to be delivered to the respective delivery destinations, from the programmable device to the vehicle navigation device independent of communications with the external remotely located communication network, such that the vehicle is configured to receive the delivery itinerary directly from the container communication device independent of communications with the external remotely located communication network (see [0061] “On the basis of the delivery information for all of the consignments 2, a delivery route that is particularly suitable for the delivery of the consignments 2 can be determined, and this can likewise be done by the control device 16. However, the delivery route can also be defined by a navigation device 17 which is connected to the control device 16 and can take the current traffic situation into account. The navigation device 17 guides the deliverer along the delivery route and also directs the deliverer to the respective delivery locations for the consignments 2 loaded on the delivery vehicle 1” In the embodiment in which the control device generates the route, the route information is passed on to the navigation device via their connection. The navigation device 17, as shown in Fig. 1, is part of the autonomous vehicle. In combination with Hoareau, the container communication device would pass the itinerary along to the vehicle communication device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings of Bischoff with Hoareau. As Bischoff states in [0041] “According to the method, it is appropriate to determine the delivery route on the basis of the delivery information for the consignments which is captured by the at least one sensor device in order that the delivery can be made more quickly”. Therefore, by incorporating the container device being able to generate a delivery of Bischoff, the resulting combination of Hoareau and Bischoff can determine a quicker, more efficient delivery route as opposed to the container device merely receiving a route as in Hoareau alone.
While Hoareau teaches the communications device supported by the manifest device, the combination of Hoareau and Bischoff does not explicitly teach the container communications device supported by the container. Burch teaches:
a container communication device supported by the container body (see [0035] “an exemplary container interface display apparatus 150 is a transceiver-based processing or logic unit that may be removably mounted on a wall of a container”)
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Burch into the combination of Hoareau and Bischoff. Specifically, it would have been obvious to have the container communication device supported by the container body instead of supported by the programmable device. As Burch teaches in [0055] “housing 200 is attached to a wall of container 115 by means of a detachable coupling 205. Housing 200 may be implemented, for example, with ingress protected rugged structure and material to allow container interface display apparatus 150 to operatively survive a harsh environment, such as being resistant or otherwise protected against dust, moisture, temperature, and/or physical drops of the apparatus 150 should the apparatus 150 unintentionally detach from the container 115 or otherwise be dropped during a logistics operation related to container 115”. Therefore, by incorporating the communication device of Burch, the communication device is protected from adverse conditions during transport.
Regarding claim 7, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Hoareau delivery information including delivery location (manifest information), but Hoareau does not explicitly teach the delivery itinerary instructions for a delivery route to deliver the two more items as recited in claim 1. Bischoff further teaches:
wherein the delivery itinerary includes at least a portion of the manifest information (see [0061] “the consignments 2 are guided past the at least one sensor 15 of the sensor device 14 by the conveying device 13, wherein barcodes applied to the consignments 2 are captured by the sensor 15 and the delivery information for the consignments 2 that is contained in the barcodes is read. The delivery information contains for example the details of the locations at which the consignments 2 are intended to be delivered. The delivery information is either determined by a control device 16 or passed on to a control device 16. On the basis of the delivery information for all of the consignments 2, a delivery route that is particularly suitable for the delivery of the consignments 2 can be determined, and this can likewise be done by the control device 16” control device 16 in the container determines manifest information directly from packages and, without the assistance of external network, determines a delivery itinerary for the packages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings of Bischoff with the combination of Hoareau, Bischoff and Burch. As Bischoff states in [0041] “According to the method, it is appropriate to determine the delivery route on the basis of the delivery information for the consignments which is captured by the at least one sensor device in order that the delivery can be made more quickly”. Therefore, by incorporating the container device being able to generate a delivery of Bischoff, the resulting combination of Hoareau, Bischoff and Burch can determine a quicker, more efficient delivery route as opposed to the container device merely receiving a route as in Hoareau alone.
Regarding claim 12, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the container communication device includes a wireless transmitter configured to wirelessly transmit the delivery information to the vehicle communication device (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network")
As discussed above, Hoareau does not explicitly teach the delivery itinerary instructions for a delivery route to deliver the two more items as recited in claim 1. Bischoff [0061] teaches the transmission of the delivery itinerary to the vehicle communication device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings of Bischoff with the combination of Hoareau, Bischoff and Burch. As Bischoff states in [0041] “According to the method, it is appropriate to determine the delivery route on the basis of the delivery information for the consignments which is captured by the at least one sensor device in order that the delivery can be made more quickly”. Therefore, by incorporating the container device being able to generate a delivery of Bischoff, the resulting combination of Hoareau, Bischoff and Burch can determine a quicker, more efficient delivery route as opposed to the container device merely receiving a route as in Hoareau alone.
Regarding claim 13, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau teaches the container communication device having manifest information stored to memory in [0018]. However, the combination of Hoareau and Bischoff does not explicitly teach the container communication device including one or more of the list of options in claim 13. Burch further teaches:
wherein the container communication device includes one or more of a barcode, a matrix barcode, a magnetic stripe, a radio frequency identification (RFID) tag, or a near-field communication (NFC) tag (see [0107] "method 500 continues by generating electronic logistics monitor information on the display screen of the container interface display apparatus. The electronic logistics monitor information, which appears on display screen of the apparatus, comprises at least a portion of the managed logistics information related to the container. For example, an embodiment may generate updates to package count information or a summary of what items are associated with the container as the electronic logistics monitor information. In a further embodiment, the electronic logistics monitor information generated on the display screen of the container interface display apparatus in step 530 may include one or more scannable objects (such as one or more graphic electronic scannable barcode images capable of being optically scanned) representing one or more parts of the managed logistics information related to the container” barcode based on data of items stored in the container generated on the display of the communication device of Burch. As the embodiments in claim 13 are in the alternative, only one is required to read on the claim as a whole)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this teaching of Burch with the combination of Hoareau, Bischoff and Burch. As Burch states in [0110] “Such container shipping information may enhance loading/unloading operations when the some or all of the container shipping is presented as part of the electronic logistics monitor information on the display screen for use by loading/unloading logistics personnel”. Therefore, by displaying a scannable barcode on the communication device, a recipient of a package in the combined system of Hoareau, Bischoff and Burch would have access to manifest information for their item during the unloading process.
Regarding claim 14, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches:
further comprising an input device configured to enable selectively updating the manifest information when a given delivery item of the one or more delivery items is added to or removed from the cargo container (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126" see [0018] “The memory 126 may also store package information of items transported using the manifest device 104. For example, package information can be item identifiers or product codes, product descriptors” for multiple items being transported)
Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Regarding claim 15, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 14 above. Hoareau further teaches:
wherein the input device is configured to  (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126")
As discussed in claim 14 above, Hoareau teaches an input device of a scanner. However, Hoareau does not explicitly teach the scanner updates the manifest information automatically. Specifically, Hoareau is silent regarding whether any manual intervention is needed to scan the items. However, Bischoff further teaches:
wherein the input device is configured to automatically update the manifest information when the given delivery item is added to  (see [0061] “In this case, the consignments 2 are guided past the at least one sensor 15 of the sensor device 14 by the conveying device 13, wherein barcodes applied to the consignments 2 are captured by the sensor 15 and the delivery information for the consignments 2 that is contained in the barcodes is read. The delivery information contains for example the details of the locations at which the consignments 2 are intended to be delivered. The delivery information is either determined by a control device 16” scanning is performed automatically as the items are added to the container, and the control device 16 automatically determines the delivery information based on the scanning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bischoff with the combination of Hoareau, Bischoff and Burch. As Bischoff states in [0005] “Repeated loading of the delivery vehicle is very time-consuming and accordingly also very expensive. This is because the consignments are typically loaded individually by hand” and in [0045] states “In order to make it easier to load the delivery vehicle with consignments which are intended to be delivered along a delivery route, the consignments can be fed to the receiving device via an opening in the roof”. Therefore, by incorporating the automatic scanning of Bischoff into the combination of Hoareau, Bischoff and Burch the resulting combination will allow for easier loading of items and entering of delivery information. 
Similar to the above note regarding claim 14, Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Regarding claim 16, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 14 above. Hoareau further teaches:
wherein the input device includes an input scanner configured to scan a portion of the given delivery item when the given delivery item is added to or removed from the cargo container (see [0040] "the manifest device 104 may also include a scanner 128 configured to scan package information from the package at packing loading time, and store the package information in the memory 126")
Similar to the above note regarding claim 14, Examiner notes that because (“added to” and “removed from” are claimed in the alternative (connected by “or”), only one of the two processes is required to read on the claim as a whole.
Regarding claim 17, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 14 above. Hoareau further teaches the cargo container comprising a display (see Figs. 1 and 4 as well as [0021] and [0032]). However, Hoareau teaches the display as outputting manifest information and does not explicitly teach an input device configured, including an interface, configured to receive manually entered manifest information. Bischoff similarly does not explicitly teach an input device configured to receive manually entered information. Burch further teaches:
wherein the input device is configured to receive a manual input to update the manifest information (see [0067] “User input device 230 on an embodiment of container interface display apparatus 150 may allow a user, worker, or logistics personnel to input relevant or prompted input to apparatus 150… user input device 230 may provide interactive buttons, switches, or soft keys, and/or a pointing device to facilitate operations of apparatus 150. Example of such operations may include…modifying the managed logistics information related to the container, or otherwise providing input relative to what is stored within the container”)
and wherein the input device includes a user interface configured to receive an input from a human user to update the manifest information (see [0069] “An embodiment of display screen 235 may include physical and/or virtual buttons on the screen bezel and/or on the perimeter of a frame for display screen 235 that may be used for functions similar to those described above with user input device 230”)
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Burch into the combination of Hoareau, Bischoff and Burch. Specifically, it would have been obvious to have the container communication device supported by the container body instead of supported by the programmable device. As Burch teaches in [0069] “An embodiment of display screen 235 may be a touchscreen device readable in both brightly lit and dimly lit areas, may be implemented with ingress protection rated for dust and precipitation resistance, and make use of a combination of capacitive and/or resistive input”. Therefore, by incorporating the manual input device of Burch, the input device is protected from adverse conditions during transport.
Regarding claim 21, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the container communication device is configured to initiate communication of the delivery information to the vehicle communication device (see [0037]-[0038] “the computer processor 124 determines whether the coordinates match the coordinates associated a delivery location of the routing information… Upon determining the coordinates match the coordinates of the delivery location specified in the routing information, the computer processor 124 sends a release request signal to the UAV 110 to release the package receptacle 106 at block 512” delivery information of arrival at the delivery coordinates initiated by package communication device to UAV communication device to ask to release the package)
As discussed above regarding claim 1, Hoareau delivery information including delivery location, but Hoareau does not explicitly teach the delivery itinerary instructions for a delivery route to deliver the two more items as recited in claim 1. Bischoff further teaches:
initiate communication of the delivery itinerary to the vehicle communication device (see [0061] “On the basis of the delivery information for all of the consignments 2, a delivery route that is particularly suitable for the delivery of the consignments 2 can be determined, and this can likewise be done by the control device 16. However, the delivery route can also be defined by a navigation device 17 which is connected to the control device 16 and can take the current traffic situation into account. The navigation device 17 guides the deliverer along the delivery route and also directs the deliverer to the respective delivery locations for the consignments 2 loaded on the delivery vehicle 1” In the embodiment in which the control device generates the route, the route information is passed on to the navigation device via their connection. The navigation device 17, as shown in Fig. 1, is part of the autonomous vehicle. In combination with Hoareau, the container communication device would pass the itinerary along to the vehicle communication device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings of Bischoff with the combination of Hoareau, Bischoff and Burch. As Bischoff states in [0041] “According to the method, it is appropriate to determine the delivery route on the basis of the delivery information for the consignments which is captured by the at least one sensor device in order that the delivery can be made more quickly”. Therefore, by incorporating the container device being able to generate a delivery of Bischoff, the resulting combination of Hoareau, Bischoff and Burch can determine a quicker, more efficient delivery route as opposed to the container device merely receiving a route as in Hoareau alone.
Regarding claim 23, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches:
wherein the container communication device is configured to actively transmit the delivery information to the vehicle communication device (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network". See bottom of page 11 and top of page 12 of Applicant’s spec for wireless communication being active transmission)
As discussed above regarding claim 1, Hoareau delivery information including delivery location, but Hoareau does not explicitly teach the delivery itinerary instructions for a delivery route to deliver the two more items as recited in claim 1. Bischoff further teaches:
actively transmit the delivery itinerary to the vehicle communication device (see [0061] “On the basis of the delivery information for all of the consignments 2, a delivery route that is particularly suitable for the delivery of the consignments 2 can be determined, and this can likewise be done by the control device 16. However, the delivery route can also be defined by a navigation device 17 which is connected to the control device 16 and can take the current traffic situation into account. The navigation device 17 guides the deliverer along the delivery route and also directs the deliverer to the respective delivery locations for the consignments 2 loaded on the delivery vehicle 1” In the embodiment in which the control device generates the route, the route information is passed on to the navigation device via their connection. The navigation device 17, as shown in Fig. 1, is part of the autonomous vehicle. In combination with Hoareau, the container communication device would pass the itinerary along to the vehicle communication device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings of Bischoff with the combination of Hoareau, Bischoff and Burch. As Bischoff states in [0041] “According to the method, it is appropriate to determine the delivery route on the basis of the delivery information for the consignments which is captured by the at least one sensor device in order that the delivery can be made more quickly”. Therefore, by incorporating the container device being able to generate a delivery of Bischoff, the resulting combination of Hoareau, Bischoff and Burch can determine a quicker, more efficient delivery route as opposed to the container device merely receiving a route as in Hoareau alone.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, and Burch, further in view of Xiao et al. (“Development of a fuel consumption optimization model for the capacitated vehicle routing problem”, published July 2012, hereafter known as Xiao).
Regarding claim 4, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau contemplates transporting packages of different sizes and weights (see [0031] “In FIG. 3, the package receptacle 106 is made of flexible mesh material with reinforced fibers distributed throughout to secure packages of varying weight” and [0022] “The flexible material enables packages of widely varying sizes and shapes to be accommodated by the package transport container 102”). Hoareau also teaches the manifest device storing an assortment of package information for the items in [0018]. Bischoff further teaches information including package size in [0044]. While Hoareau and Bischoff contemplate packages of different sizes, and Bischoff teaches determining a delivery sequence as discussed regarding claim 1 above, Hoareau and Bischoff do not explicitly teach weight information being part of the manifest information or the sequence in the itinerary being determined based on weight. Burch further teaches:
wherein the manifest information includes item weight information that represents a weight of each of the two or more delivery items (see [0084] “Contents data 280 is a type of item-level information of managed logistics information 270. Contents data 280 may, for example, generally include information identifying what is stored within the container. For example, contents data 280 may include…weight data on the weight of each item loaded within the container”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine this teaching of Burch with the combination of Hoareau, Bischoff and Burch. As Burch states in [0166] “Such relevant information provided on the display screen of the container interface display apparatus improves how logistics personnel are kept aware of such a content related notification, such as when the configuration of what has been loaded has unexpectedly shifted within the container during loading or when a specific item having a prioritized delivery or special storing instructions (e.g., specialized tie downs, placement in a particular part of the storage space within the container due to the item's weight, and the like). Further, such information provided on the display screen of the container interface display apparatus may include loading position information to improve and enhance weight/balance requirements involved in loading particular types of containers” (emphasis added). Therefore, by taking into account weight information of the packages being loaded into the container, balance/loading of the container can be improved. Improved balance of the container would allow for easier flight control for the UAV of Hoareau. 
The combination of Hoareau, Bischoff and Burch still does not explicitly teach determining the delivery itinerary sequence based on decreasing weights of the packages. However, Xiao teaches:
wherein the delivery itinerary is based, at least in part, on the item weight information (see page 6 “In the route in Fig. 4(c), the vehicle first serves the customers with the larger demands so that fuel consumption can be lowered later in the route after the heavier goods have been unloaded”)
and wherein the delivery sequence is arranged at least in part to prioritize delivering the two or more delivery items in order of decreasing weight of the two or more delivery items for each respective delivery destination (see page 6 “In the route in Fig. 4(c), the vehicle first serves the customers with the larger demands so that fuel consumption can be lowered later in the route after the heavier goods have been unloaded” and Fig. 4(c) on page 6. While the example route in Fig. 4(c) is not strictly in a descending weight order, instead going 8 weight -> 10 weight -> 2 weight, the route is arranged to at least in part prioritize delivering in decreasing weight order, as more fuel is burned/used carrying heavier items around on the delivery vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xiao with the combination of Hoareau, Bischoff and Burch. As discussed in Xiao citations above, prioritizing delivering heavier items first reduces energy consumption of the delivery vehicle. Additionally, in the last paragraph of page 2, Xiao states “Although there are different forms of VRPs, most of them minimize the cost by minimizing the total distance without considering the fuel consumption rate. In fact, it is the amount of fuel consumed, not the traveled distance that is the greater concern to transportation companies that pursue fuel cost savings…it is important to reduce fuel consumption by improving operational efficiency. A reduction in fuel consumption also benefits the whole of society since the emission of carbon dioxide (a reported main factor in the greenhouse effect) can be correspondingly reduced”. Therefore, arranging a delivery sequence such that delivering heavier items first is at least partially prioritized saves the carrier on fuel costs as well as reducing the environmental impact of the delivery sequence.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and Gonen et al. (U.S. Pre-Grant Publication No. 2017/0221017, hereafter known as Gonen).
Regarding claim 5, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. 
As discussed above regarding claim 1, Hoareau teaches multiple items but only explicitly teaches a delivery destination. Bischoff teaches a multiple destination delivery route, teaches in [0041] that the delivery sequence allows for the deliveries to be made more quickly, and in [0006] teaches cutting out unnecessary distances from the delivery route. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach a delivery sequence arranged at least in part to prioritize delivering the items in order of increasing distance from an initial position of the vehicle. However, Gonen teaches:
wherein the delivery sequence is arranged at least in part to prioritize delivering the two or more delivery items in order of increasing distance from an initial position of the vehicle (see [0082] "As a baseline for judging an efficient route, and using travel distance as a metric to judge efficiency, a first approximation of an efficient route may be to go to whichever of N delivery locations is physically closest to the present location of the delivery vehicle. After that delivery, the delivery vehicle may go to the closest of the remaining N−1 delivery locations, and the process repeated until all delivery locations are serviced")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonen with the combination of Hoareau, Bischoff and Burch. As Gonen teaches in the citations above, prioritizing the closest (and then next closest, etc.) delivery location to form a delivery route provides a baseline for an efficient route. By combining Gonen with the combination of Hoareau, Bischoff and Burch, the combination would allow items with different destinations to be transported in the same container using a delivery sequence that provides some measure of efficiency. Examiner notes that while Gonen discusses potentially identifying more efficient routes than the “closest delivery route”, per MPEP 2143.01 I. “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention”. Therefore, while there may be more efficient sequencing methods than the “closest delivery route”, the motivation to use a routing method that provides some efficiency would still be apparent to one of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and https://www.quora.com/Are-UPS-drivers-more-likely-to-deliver-larger-packages-first-Are-they-more-likely-to-actually-get-delivered-once-on-the-truck-for-the-day-rather-than-go-back-to-dispatch (cited portion published 12/23/2018, hereafter known as Leonard).
Regarding claim 6, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. 
As discussed above regarding claim 1, Hoareau teaches multiple items but only explicitly teaches a delivery destination. Bischoff teaches a multiple destination delivery route, teaches in [0041] that the delivery sequence allows for the deliveries to be made more quickly, and in [0006] teaches cutting out unnecessary distances from the delivery route. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach a delivery sequence arranged such that delivery of a given delivery item is at least partially prioritized when the item has the same destination as one or more other item in the container. Leonard teaches:
wherein the delivery sequence is arranged such that delivery of a given delivery item of the two or more delivery items is at least partially prioritized when the given delivery item has the same respective delivery destination as one or more other delivery items of the two or more delivery items (see page 1 “Now when that truck is full, top to bottom, front to back, they need to make space in the truck. So they'll deliver their “bulk stops" the 40 plus pieces for home depot, the 75 for Costco and the 40 tires customers ordered online and needed right away… Once businesses are complete then the residential deliveries begin until the truck is empty.” Delivering to stops with multiple items to be delivered first, then delivering the smaller orders afterwards)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leonard with the combination of Hoareau, Bischoff and Burch. As Leonard teaches “Now when that truck is full, top to bottom, front to back, they need to make space in the truck. So they'll deliver their “bulk stops" the 40 plus pieces for home depot, the 75 for Costco and the 40 tires customers ordered online and needed right away. Now there is room to actually function in the truck”. By prioritizing delivering items whose delivery locations are the same as other items, combining Leonard with the combination of Hoareau, Bischoff and Burch would allow the container of the combination of Hoareau, Bischoff and Burch to be emptied out of items sooner in the delivery route. As Leonard teaches, an emptier delivery container would allow the remaining deliveries to be easier to perform and the items at the later stops to be more easily accessed. 
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and Prager et al. (U.S. Pre-Grant Publication No. 2018/0072420, hereafter known as Prager).
Regarding claim 9, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. As discussed above, Hoareau teaches the container communication device conveying delivery information to the vehicle communication device (see [0016] "The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. In one embodiment, the package transport container 102 communicates with the UAV 110 over a short-range wireless network" and [0017] "The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location)"). Hoareau also teaches the container being operatively coupled to the vehicle via cables 108. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach an engagement sensor configured to detect when the container is operatively coupled to the vehicle and wherein the delivery information is conveyed in response to the sensor indicating that the container and vehicle are operatively coupled to each other. Prager teaches:
wherein one or both of the vehicle and the cargo container includes a cargo container engagement sensor configured to detect when the container body is operatively coupled to the vehicle (see [0409] "the control system enters the LATCHING PAYLOAD state 3814. During this state, the control system switches the payload latch to the closed position, thereby preventing the tether and/or the payload from descending from the UAV. As described above, the control system may determine whether the payload latch was successfully closed by monitoring the motor speed and/or by operating the motor to attempt to lower the payload and monitoring the motor current" and [0410] "If, after a time delay, the control system detects that the motor speed is greater than a threshold speed, this may indicate that the payload is not sufficiently secured to the UAV, and the control system may responsively return to the WINCHING PAYLOAD state 3810. Otherwise, entering the WAITING TO DELIVER state 3816 signals the end of the pickup mode" control system (which refers to the UAV’s tether control module 216 in [0169]) monitoring motor current for tether to package is an engagement sensor if motor speed is too high, the package isn't secured, if it is below a threshold it is secured.
and wherein the container communication device is configured to convey the delivery itinerary to the vehicle communication device responsive to the cargo container engagement sensor indicating that the container body is operatively coupled to the vehicle (see [0410] "If, after a time delay, the control system detects that the motor speed is greater than a threshold speed, this may indicate that the payload is not sufficiently secured to the UAV, and the control system may responsively return to the WINCHING PAYLOAD state 3810. Otherwise, entering the WAITING TO DELIVER state 3816 signals the end of the pickup mode" and [0411] "While in the WAITING TO DELIVER state 3816, the control system may receive a command to deliver the payload and may responsively enter a delivery mode" responsive to signal indicating package is secure, receiving delivery information)
One of ordinary skill in the art would have recognized that applying the known technique of Prager to the combination of Hoareau, Bischoff and Burch would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prager to the teaching of the combination of Hoareau, Bischoff and Burch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a winch and engagement sensor that determines whether the container is operatively coupled to the UAV. Further, applying a winch and engagement sensor that determines whether the container is operatively coupled to the UAV to the combination of Hoareau, Bischoff and Burch would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined to system to ensure that the cargo container is secure before transportation begins. As stated in Prager [0167], securing the payload “prevent[s] the payload 408 from being lowered from the UAV 400.”
Regarding claim 22, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau teaches shows multiple UAV being used to deliver the items in Fig.4, but is silent regarding a plurality of unique vehicles. Bischoff does not explicitly teach its container being able to be transported by a plurality of vehicles. Burch implies in [0072] that its container could be temporarily carried by aircraft, which implies, but does not explicitly teach, the containers are configured to be carried by a plurality of vehicles. Therefore, the combination of Hoareau, Bischoff and Burch implies, but does not explicitly teach, the container being configured to be carried by any of a plurality of unique vehicles configured to engage the container. However, Prager teaches:
wherein the cargo container is configured to be operatively carried by any of a plurality of unique vehicles that are configured to engage the cargo container (see [0146] “UAVs capable of carrying payloads may be distributed at a number of launch sites across a large geographic area (possibly even throughout an entire country, or even worldwide), in order to provide on-demand transport of various items to locations throughout the geographic area” and [0155] “the central dispatch system 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of the UAVs 304 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations)” and [0108] “UAV 200 may take the form of, or be similar in form to, one of the UAVs 100, 120, 140, 160, and 180 described in reference to FIGS. 1A-1E. However, UAV 200 may also take other forms”. A plurality of unique UAVs in a fleet configured to transport packages)
One of ordinary skill in the art would have recognized that applying the known technique of Prager to the combination of Hoareau, Bischoff and Burch would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prager to the teaching of the combination of Hoareau, Bischoff and Burch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such capability of the cargo container to be able to be carried by any of a plurality of unique vehicles. Further, applying capability of the cargo container to be able to be carried by any of a plurality of unique vehicles to the combination of Hoareau, Bischoff and Burch would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of items, as allowing any vehicle to be able to carry the container eliminates potential backlogs of containers waiting until the right vehicle comes along to pick it up. With any vehicle of a plurality of unique vehicles able to carry the container, the first available vehicle can perform the transport and reduce delivery times.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and Kantor et al. (U.S. Pre-Grant Publication No. 2016/0196525, hereafter known as Kantor).
Regarding claim 10, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Hoareau teaches that the container communication device conveys delivery information to the UAV. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach that the conveyance of the delivery information is in response to a request for delivery information from the UAV. Kantor teaches: 
wherein the container communication device is configured to convey the delivery itinerary to the vehicle communication device responsive to receiving a request for the delivery itinerary from the vehicle communication device (see [0038] "process 400 may include receiving, from a UAV, a request for a flight path from a location of the UAV to a location of a mobile device, and credentials of the UAV (block 405)" and [0060] "process 400 may include providing the flight path instructions to the UAV (block 440)" providing routing information after receiving request for routing information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kantor with the combination of Hoareau, Bischoff and Burch. As Kantor describes in [0021], the UAV requesting delivery information provides an opportunity to authenticate the UAV before transmitting delivery information. Authenticating the UAV increases the security of the delivery system. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UAV asking for delivery information as taught by Kantor in the combination of Hoareau, Bischoff and Burch, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, both the UAV requesting delivery information and Hoareau’s manifest device conveying delivery information without being requested have the end result of delivery information being conveyed to the UAV.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and Glendenning et al. (U.S. Pre-Grant Publication No. 2020/0341467, hereafter known as Glendenning).
Regarding claim 11, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau teaches wireless communication between the container communication device and the UAV while they are operatively coupled to each other. Bischoff teaches the control device and navigation device are “connected” in [0061], which strongly implies an electrical connection. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach an electrical connection being formed when they are operatively connected. However, Glendenning teaches:
wherein the container communication device is configured to form an electrical connection with the vehicle communication device when the container body is operatively coupled to the vehicle (see [0054] "the present technology includes at least one electrical connector 215 providing a high-speed data connection for connecting the trailer computing system 227 to the AV internal computing system 110 of the autonomous vehicle 102" and [0057] "the high-speed data link 215 can also communicate other data from the trailer 210...For example, an approximate vehicle weight might be important for the AV internal computing system 110 to learn in order to adjust driving controls. In some embodiments, the trailer computing system 227 can also communicate information regarding a package, such as a drop-off location or address to the AV internal computing system 110.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the wired, electrical connection of Glendenning for the wireless communication of the combination of Hoareau, Bischoff and Burch. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch, and Gil et al. (U.S. Pre-Grant Publication No. 2019/0161190, hereafter known as Gil).
Regarding claim 18, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches the cargo container being coupled to the UAV by way of cables in [0025]. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach a vehicle engagement structure configured to engage a cargo container receiver of the vehicle to secure the cargo while the container is coupled to the vehicle. Gil teaches:
further comprising a vehicle engagement structure configured to operatively engage a cargo container receiver of the vehicle to secure the cargo container to the vehicle when the container body is operatively coupled to the vehicle (see [0152] "FIG. 9 shows a parcel 300 secured to the parcel carrier 200. As described above, the parcel carrier 200 includes parcel carrying arms 230 that extend outward from the engagement housing 210. In FIG. 9, the parcel carrying arms 230 are shown in their inward, engaged position and are securing the parcel 300 to the parcel carrier 200" Parcel carrier 200 is a vehicle engagement structure, the carrying arms 230 are the cargo container receiver)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gil with the combination of Hoareau, Bischoff and Burch. The vehicle engagement structure of Gil, as discussed in [0420], allows for automatic parcel pickup (“In embodiments where the UAV 100 automatically picks up a parcel 300 from the pick-up point/location (e.g., picks up the parcel 300 without requiring user intervention), the parcel 300 may be of a predetermined/configurable size/dimension, such that the parcel carrier may accurately engage the parcel 300”). As the cables of Hoareau imply some kind of manual intervention to attach the container and vehicle (via hooking the cables onto the container, etc.), the combination of Hoareau, Bischoff, Burch and Gil would reduce user effort required to prep the cargo container. Further, the method of securing the packages via arms (as shown in Figs. 9 and 15) would reduce drag and package sway compared to the cable connection of the combination of Hoareau, Bischoff and Burch.
Regarding claim 19, the combination of Hoareau, Bischoff, Burch and Gil teaches all of the limitations of claim 18 above. The combination of Hoareau, Bischoff and Burch does not explicitly teach a vehicle engagement structure configured to operatively engage the cargo container receiver only when the container is in a predetermined orientation to the vehicle. However, Gil further teaches:
wherein the vehicle engagement structure is configured to operatively engage the cargo container receiver only when the container body is in a predetermined orientation relative to the vehicle (see [0153] "In the embodiment depicted in FIG. 9,-the parcel carrying arms' plurality of pins 236 extend inward from the parcel rails 235 toward the parcel 300 in the lateral direction, and are selectively positioned to engage corresponding apertures 312 defined on the parcel 300. In the illustrated embodiment, the apertures 312 are pre-formed into the sides of the parcel 300 at locations that correspond to the placement of the pins 236 on the rails 235" parcel carrier 200 (vehicle engagement structure) can only engage the vehicle arms (cargo container receiver) when the cargo container is oriented such that the apertures of the package line up with the pins)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gil with the combination of Hoareau, Bischoff, Burch and Gil. The vehicle engagement structure of Gil, as discussed in [0420], allows for automatic parcel pickup (“In embodiments where the UAV 100 automatically picks up a parcel 300 from the pick-up point/location (e.g., picks up the parcel 300 without requiring user intervention), the parcel 300 may be of a predetermined/configurable size/dimension, such that the parcel carrier may accurately engage the parcel 300”). As the cables of Hoareau imply some kind of manual intervention to attach the container and vehicle (via hooking the cables onto the container, etc.), the combination of Hoareau, Bischoff, Burch and Gil would reduce user effort required to prep the cargo container. Further, the method of securing the packages via arms (as shown in Figs. 9 and 15) would reduce drag and package sway compared to the cable connection of the combination of Hoareau, Bischoff and Burch.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoareau in view of Bischoff, Burch and https://www.uline.com/Product/Detail/S-13373/Wood-Crates/Wood-Crate-36-x-36-x-36 (accessed as of July 23, 2016; hereafter known as U-Line).
Regarding claim 20, the combination of Hoareau, Bischoff and Burch teaches all of the limitations of claim 1 above. Hoareau further teaches in [0022] "The package receptacle 106 may be a fixed dimension containment device (e.g., rectangular or square)" and Hoareau Fig. 4 shows multiple UAVs lifting the same container. However, the combination of Hoareau, Bischoff and Burch does not explicitly teach the container being a specific volume. U-Line teaches:
wherein the container body defines a volume that has a capacity that is at least 500 liters (see shipping container with inside dimensions measuring 37,763 cubic inches (which at 61.024 cubic inches per liter equals 618.8 liters) which is at least 500 liters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a container with a volume of at least 500 liters as taught by U-Line in the combination of Hoareau, Bischoff and Burch, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Examiner notes that while the combination of Hoareau, Bischoff and Burch does not explicitly teach a container having a volume of at least 500 liters it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoareau, Bischoff and Burch to have the specific container volume of at least 500 liters because such would have been an obvious matter of design choice in light of the method already disclosed by the combination of Hoareau, Bischoff and Burch. Such modification would not have otherwise affected the combination of Hoareau, Bischoff and Burch and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by the combination of Hoareau, Bischoff and Burch. Specifically, a skilled artisan would have determined an appropriate container volume based on the amount/size of items needed for transport, and then chosen the number of UAV’s to transport the container based on its size/weight. 
Examiner further notes that Applicant has not persuasively demonstrated the criticality of the container volume set forth by the claimed invention versus the manner in which the combination of Hoareau, Bischoff and Burch discloses the cargo container. Specifically, the container having a volume of at least 500 liters is disclosed by Applicant as part of list of example volumes in lines 17-20 of page 16 of Applicant’s specification. A container of any volume would satisfy at least one of the volume options Applicant lists, and Applicant has provided no support as to any of the options being critical for Applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Brien (U.S. Pre-Grant Publication No. 2019/0066038) teaches an autonomous vehicle scanning a plurality of items and generating a delivery route with a sequence of delivery stops
Lund et al. (U.S. Pre-Grant Publication No. 2017/0300855) teaches UAVs operatively engaging cargo containers via mating elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628    
                                                                                                                                                                                                    /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688    
7/5/2022